UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended:September 30, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-53741 DIRECTVIEW HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Nevada 20-5874633 (State or other jurisdiction of incorporation) (IRS Employer I.D. No.) 21218 Saint Andrews Blvd., Suite 323 Boca Raton, Florida (Address of principal executive offices and zip Code) (561) 750-9777 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of November 19, 2014, there were 380,746,663 shares outstanding of the registrant’s common stock. DIRECTVIEW HOLDINGS, INC. AND SUBSIDIARIES FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 26 Item 4. Controls and Procedures. 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 27 Item 1A. Risk Factors. 27 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds. 27 Item 3 Defaults Upon Senior Securities. 27 Item 4. Mine Safety Disclosures. 27 Item 5. Other Information. 27 Item 6. Exhibits. 27 Signatures 28 OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, "DirectView," "we," "us," "our" and similar terms refer to DirectView Holdings, Inc., aNevada corporation, and each of our wholly-owned subsidiaries and majority-owned subsidiary. When used in this report the following terms have the following meanings related to our subsidiaries. ● “DirectView Video” refers to DirectView Video Technologies, Inc., our wholly-owned subsidiary and a company organized under the laws of the state of Florida. ● “DirectView Security” refers to DirectView Security Systems, Inc. our majority-owned subsidiary (58% owned as of September 30, 2014) and a company organized under the laws of the state of Florida. ● “Ralston” refers to Ralston Communication Services, Inc. our wholly-owned subsidiary and a company organized under the laws of the state of Florida. ● “Meeting Technologies” refers to Meeting Technologies Inc., our wholly-owned subsidiary and a company organized under the laws of the state of Delaware. 2 ITEM 1. FINANCIAL STATEMENTS. DIRECTVIEW HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts Receivable - net Other Current Assets Total Current Assets PROPERTY AND EQUIPMENT - Net - OTHER ASSETS Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Convertible Promissory Notes, net of debt discounts $ $ Short Term Advances Notes Payable Accounts Payable Accrued Expenses Due to Related Parties Derivative Liability Total Current Liabilities Total Liabilities STOCKHOLDERS' DEFICIT: Preferred Stock ($0.0001 Par Value; 5,000,000 Shares Authorized; None Issued and Outstanding) - - Common Stock ($0.0001 Par Value; 500,000,000 Shares Authorized; 371,487,404 and 228,479,134 shares issued and outstanding at September 30, 2014 and December 31, 2013, respectively) Additional Paid-in Capital Accumulated Deficit ) ) Total DirectView Holdings, Inc. Stockholders' Deficit ) ) Non-Controlling Interest in Subsidiary ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to unaudited consolidated financial statements. 3 DIRECTVIEW HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended September 30, For the Nine Months Ended September 30, NET SALES: Sales of Product $ Service Total Net Sales COST OF SALES: Cost of Product Cost of Service Total Cost of Sales GROSS PROFIT ) OPERATING EXPENSES: Marketing & Public Relations Depreciation - 3 Compensation and Related Taxes Other Selling, General and Administrative Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSES): Other Income (Expense) ) - Gain on Extinguishment of Derivative Liabilities - - - Change in Fair Value of Derivative Liabilities ) Derivative Expense ) - ) - Amortization of Debt Discount ) - ) - Interest Expense ) Total Other Income (Expense) ) ) NET INCOME (LOSS) Less: Net Income (Loss) Attributable to Non-Controlling Interest ) Net Income (Loss) Attributable to DirectView Holdings, Inc. $ $ ) $ ) $ ) NET LOSS PER COMMON SHARE: Basic and Diluted $ $
